                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


Valerie S Blankenship, Administrator of the
Estate of Diana L. Hatt, Deceased,

                               Plaintiff,

v.                                                                           Case No. 3:19-cv-38
                                                                         Judge Thomas M. Rose

Dollar Tree Stores, Inc.,

                               Defendant.




               ENTRY   AND   ORDER     STRIKING                      STIPULATED
               PROTECTIVE ORDER. (ECF 21).


       Pending before the Court is the parties’ Stipulated Protective Order. ECF 21. Therein the

parties seek permission to file under seal documents that they believe are confidential. Because

the Court cannot abdicate its control of its own docket to the parties, including control of what is

filed under seal and what is not, the Court ORDERS the Clerk to STRIKE the parties’ Stipulated

Protective Order. ECF 21.

       “The public has a strong interest in obtaining the information contained in the court record.”

Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983). A district

court that chooses to seal court records must set forth specific findings and conclusions which

justify nondisclosure to the public. Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, No.

15-1544, 2016 WL 3163073, at *4 (6th Cir. June 7, 2016) (citing Brown & Williamson, 710 F.2d

at 1176. That is true even if neither party objects to the motion to seal. Id. A court's obligation to
explain the basis for sealing court records is independent of whether anyone objects to it. Id. A

court's failure to set forth those reasons…is itself grounds to vacate an order to seal. Id. See also

Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996) (opinion of Merritt,

J.) and 229 n.1 (Brown, J., dissenting). The parties’ protective order, ECF 21, ¶ 14, does not meet

this requirement.

       DONE and ORDERED in Dayton, Ohio, this Thursday, September 12, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE
2
